Martin, J.
At the threshold of this investigation the question is presented whether this action can be maintained. The action was in form an action in equity to obtain a construction of the last will and testament of Joshua Whitney, deceased, but its manifest object and purpose was to determine the legal title to certain real estate which was in the possession of the appellants. The appellants contend that as the questions involved related to real estate only, and did not include the consideration of any existing trust, this suit cannot be maintained. It is quite obvious that, while the determination of this ease may have involved to some extent the construction of Joshua Whitney’s will, still such construction was necessary only to the extent of determining who had the legal title to the real estate in question, and involved no question as to any existing trust. Whether, under such circumstances, a suit in equity can be maintained for the construction of a will and the determination of the title to the real property claimed under it, where the questions involved could be determined in an action at law to recover the possession of the premises, is the precise question we are called upon to determine. The question under what circumstances such a suit might be maintained was somewhat discussed in Bowers v. Smith, 10 Paige, 193, and in that ease Chancellor Walworth said: “I am not aware of any case in which an heir at law of a testator, or a devisee, who claims a mere legal estate in the real property, where there was no trust, has been allowed to come into a court of equity for the mere purpose of obtaining a judicial construction of the provisions of the will. On the contrary, the decision of such legal questions belongs exclusively to the courts of law, except where they arise incidentally in this court in the exercise of its legitimate powers, or where the court has obtained jurisdiction of the ease for some other purpose.” Again, in Post v. Hover, 33 N. Y. 602, Denio, C. J., said: “The plaintiffs had no right to institute this suit, to settle the construction of the will. They were, at best, only heirs at law of the testator; and if the devise of the homestead was void, as they contend, they had only to bring their direct action in the nature of ejectment to recover their shares in the premises. Bowers v. Smith, 10 Paige, 193. Although the supreme court has general jurisdiction at. law and in equity, it cannot entertain an action for equitable relief, where such an action could not have been sustained in a court of equity, though they might have sued at law in another form of action.” Judge Polger, in Bailey v. Briggs, 56 N. Y. 413, had the same question under consideration, and stated the rule as follows: “It is when the court is moved in behalf of an executor, trustee, or cestui que trust, and to insure a correct administration of the power conferred by a will, that jurisdiction is had to give a construction to a doubtful or disputed clause in a will. The jurisdiction is incidental to that over trusts.” The rule as stated by Judge Polger was expressly approved by the court in Chipman v. Montgomery, 63 N. Y. 230, and Allen, J., said: “It is by reason of the jurisdiction of the court of chancery over trusts that courts having equity powers, as an incident of that jurisdiction, take cognizance of and pass upon the interpretation of wills. They do not take jurisdiction of actions brought solely for the construction of instruments of *9■that character, or when only legal rights are in controversy.” The same rule was recognized in Monarque v. Monarque, 80 N. Y. 321. In Dill v. Wisner, 88 N. Y. 153, it was held that an executor could not maintain an action for the construction of a clause of a will disposing of real estate, unless he was invested with a trust under the will in reference to the subject-matter of the devise. Again, in Wager v. Wager, 89 N. Y. 161, it was held that an heir at law or devisee, who claims a mere legal estate in real property, when there is no trust, cannot come into a court of equity for the mere purpose of obtaining a judicial construction of the provisions of the will. The question was also considered in Weed v. Weed, 94 N. Y. 243, and Andrews, J., stated as the rule that “a devisee who claims a mere legal estate in real property of the testator, where there is no trust, cannot maintain an action for the construction of the devise, but must assert his title by ejectment or other legal action, or, if in possession, must await an attack upon it, and set up the devise in answer to the hostile claim.” That the foundation of jurisdiction in such a case rests on the jurisdiction which a court of equity has over trusts was again recognized in Horton v. Cantwell, 108 N. Y. 267, 15 N. E. Rep. 546. In Anderson v. Anderson, 112 N. Y. 110, 19 N. E. Rep. 427, it was said by Peckiiam, J.: “The jurisdiction of courts of equity, in considering doubtful or disputed clauses in a will, has been held with entire uniformity by the courts of this state to result from its jurisdiction over trusts, and that exists only when the court is moved on behalf of an executor, trustee, or cestui que trust, and to enforce a correct administration of the power conferred by the will.” After citing Weed v. Weed, supra, and stating the doctrine there held, the judge says: “It is true that was an action for the construction of certain clauses in a will, and hence is not directly in point here. But it shows the tendency of the court to continue in the same path it has trod for many years, by denying jurisdiction in equity in matters regarding wills separated from trusts, and to send to the legal branch of the court questions of that nature for determination.”
This review of the authorities discloses that from 1843 until 1889 the highest courts and the most eminent judges of the state have uniformly held that an action in equity for the construction of a will could be maintained only by virtue of its jurisdiction over trusts, and that such jurisdiction does not exist except where the action is brought by an executor, trustee, or cestui que t?'ust to enforce, a correct administration of the powers conferred by the will. While it has been held that where a trust existed, and a suit in equity was brought to enforce the execution of it, the court having thus acquired jurisdiction might, in such a suit, construe a will, and determine such legal questions as might incidentally arise, still no such jurisdiction has been held to exist, except where the purpose of the action was to enforce the trust contained in the will. Certainly this action was not brought to enforce the execution of any trust contained in the will of Joshua Whitney. The learned referee has held that the trust created by the will was fully executed, and that the power in trust to sell the premises or convey them to Charles terminated with his death; hence there could have been no trust, or power in trust, which could have been enforced. The clear and manifest purpose of this suit was to establish the rights of the plaintiff, and the defendants, other than the appellants, to the premises in question. The rights claimed were as successors in title to the residuary legatees. Those were merely legal rights, and, if the doctrine of the authorities cited is to control, should be enforced, as such, by an action of ejectment or other legal action. The doctrine of the cases cited requires us to hold that this action cannot be maintained, unless sufficient authority to justify such an action is given by section 1866 of the ■Code of Civil Procedure. The respondents contend that that section directs the exercise of jurisdiction in such a case, even though no trust is involved. Its provisions, so far as applicable to this question, are: “The validity, con*10struction, or effect, under the laws of the state, of a testamentary disposition of real property, situated within the state, or of an interest in such property, which would descend to the heir of an intestate, may be determined, in an action brought for that purpose, in like manner as the validity of a deed, purporting to convey land, may be determined. The judgment in such an action may perpetually enjoin any party from setting up or from impeaching the devise, or otherwise making any claim in contravention to the determination of the court, as justice requires.” They also cite Tiers v. Tiers, 32 Hun, 184, 98 N. Y. 568; Jones v. Jones, 1 How. Pr. (N. S.) 510; Drake v. Drake, 41 Hun, 366; Snell v. Tuttle, 44 Hun, 324; Adams v. Becker, 47 Hun, 65; and Read v. Williams, 125 N. Y. 566, 26 N. E. Rep. 730, as sustaining their contention. In the case of Tiers v. Tiers the question under consideration was not involved. While the court states in its opinion that the action was. brought under the authority of section 1866, it does not appear that any objection to the form of the action or the jurisdiction of the court was raised or determined. In Jones v. Jones, which was a special term decision, it was held that section 1866 had changed the law as it existed prior to the adoption of that section, and that under it an action between devisees for the construction of.a will might be maintained. In Drake v. Drake it was held that under the rule established in Weed v. Weed, supra, the action could be maintained, as it involved an important trust, and that the execution of that trust called upon the court for the exercise .of its equitable jurisdiction. We do-not find that this question was involved in Snell v. Tuttle. ETo such question seems to have been raised. In Adams v. Becker it was held that the rule-had been changed by section 1866, and that under the provisions of that section an action by an heir at law for the construction of a will could be maintained.' This question was not involved in the determination of the case of Read v. Williams. It is true that in that case Andrews, J., said that this-section had extended the remedy so as to include suits for the construction of devises, in behalf of heirs claiming adversely to the will, but it will-be observed that the decision of that question was in no way involved in the case, and under what circumstances such a suit could be maintained was not considered or determined. On the other hand, it was held in Ruppel v. Schlegel, (Sup.) 7 N. Y. Supp. 936, (decided in 1889,) that an action by an heir at law could not be maintained for the construction of a will. In Gage v. Gage, 43 Hun, 501, (decided in 1887,) the same doctrine was enunciated, although the question was not raised. In Hovey v. Purdy, 10 N. Y. St. Rep. 40, (decided in 1887,) the doctrine as it was established in Weed v. Weed and kindred cases was distinctly held. It will be observed that the cases of Horton v. Cantwell and Anderson v. Anderson were decided since the enactment of section 1866, and, while they do not decide the question we are considering, they seem to recognize the rule as it previously existed. Thus we see that the authorities bearing upon the question whether such a change has been wrought by that section are not harmonious.
When we refer to the statutes that have existed relating to this subject, we-find that section 1866 of the Code was not new, but a revision of section 1, c. 238, Laws 1853, which provided: “The validity of any actual or alleged devise or will of real estate may be determined by the supreme court in a proper action for that purpose, in like manner as the validity of any deed conveying, or purporting to convey, lands might be determined by such court; and thereupon any party may be enjoined from setting up or from impeaching such devise, as justice may require.” This section was amended in 1879 so as to-read as follows: “The validity of any actual or alleged devise or will of real estate may be determined by the supreme court in a proper action for that, purpose, in which all persons interested, or who claim an interest, in the question may be made parties, and such action may be brought by any heir at law of the actual or alleged testator or testatrix, or by any devisee under *11any actual or alleged will; and thereupon, after final judgment in such action, any party may be enjoined from setting or from impeaching such devise or will, as justice may require.” Chapter 316, Laws 1879. That section 1866 was intended as a substitute for the provisions of section 1, c. 238, Laws 1853, is shown by Mr. Throop’s note to that section. He also specifies therein the amendments to the statute of 1853 intended, which do not include any that would increase the jurisdiction of the court so as to authorize this action. A comparison of the statute of 1853 with the provisions of section 1866, so far as they relate to the question under consideration, shows that the only change made was that the words “validity, construction, or effect” were inserted in place of the word “validity.” It is claimed that this change in the phraseology of the statute has enlarged the jurisdiction of a court of equity to an extent authorizing this action, although the plaintiff’s legal remedy was full and adequate. “It is a cardinal rule of. equity that it will not entertain jurisdiction of cases where there is an adequate remedy at law, or grant relief, unless for the purpose of preventing serious and irreparable injury. These principles are elementary, and lie at the foundation of all equitable jurisdiction. Equity, therefore, interferes in the transactions of men by preventive measures only, when irreparable injury is threatened, and the law does not afford an adequate remedy for the contemplated wrong.” Thomas v. Protective Union, 121 N. Y. 52, 24 N. E. Rep. 24. “In all cases where the plaintiff holds or claims to have a purely legal estate in land, and simply seeks to have his title adjudicated upon, or to recover possession, against an adverse claimant, who also relies upon an alleged legal title, there being no-equitable feature of fraud, mistake, or otherwise, calling for the application of equitable doctrines or the granting of peculiar equitable reliefs, the remedy at law is adequate, and the concurrent jurisdiction of equity does not exist. A suit in equity, under its concurrent jurisdiction, will not be maintained to take the place of the action of ejectment, and to try adverse claims and titles to land which are wholly legal, and to award the relief of a recovery of possession.” 1 Pom. Eq. Jur. p. 162, § 177, and cases cited in note 1. Where the construction of a statute has been settled by adjudication, a mere change of phraseology made in the revision of it should not be deemed to change the law, unless it appears evident that such was the legislative intent. Du Bois v. Brown, 1 Dem. Sur. 317; Goodell v. Jackson, 20 Johns. 697, 722; Ex parte Brown, 21 Wend. 316; Taylor v. Delaney, 2 Caines Cas. 143, 151. So, too, the intention to change the rule of the common law will not be presumed from doubtful statutory provisions. The presumption is that no such change was intended, unless the statute is clear and explicit in that direction. People v. Palmer, 109 N. Y. 110, 16 N. E. Rep. 529; Fitzgerald v. Quann, 109 N. Y. 441, 17 N. E. Rep. 354; Dean v. Railroad Co., 119 N. Y. 540, 23 N. E. Rep. 1054.
When we consider the question before us in the light of the then existing statutes, of which section 1866 was a revision; the rules so uniformly established, that equity will not entertain such an action, that courts of equity will not try adverse legal claims to real estate therein, that an action in equity cannot be maintained when a full and adequate'remedy at law exists; the statement in the note to section 1866 of the amendments intended, which do not include the one claimed; the presumption that no such change was intended,—we are led to the conclusion that it was not the intent of the legislature, by the addition of the words “construction or effect,” to so change the law as it then stood as to authorize the maintenance of an action in equity, where the sole purpose was to test the legal title to real property, and the action of ejectment would afford a full and adequate remedy. Moreover, section 1866 provides that the question of the validity, construction, or effect may be determined in like manner as the validity of a deed purporting to convey land may be determined. Thus it would seem that the right to maintain *12such an action is limited to cases where a similar action might be brought to determine the validity of a deed. I am aware of no principle that would justify a court of equity in determining the validity of a deed under which a person not in possession of real estate claimed title, as in such a case all the questions involved could be determined in an action at law for the possession of the premises. Whether section 1866 is to be construed as simply declarative of the law as it previously existed under the former statutes and decisions, or whether it was intended to somewhat extend the remedy by a suit in equity so as to include the construction of a will, where the party seeking it is in possession, or for any other reason has no immediate remedy at law, we need not now decide. We are, however, of the opinion that the legislature did not intend by this revision of the statute to confer such additional jurisdiction as would authorize the maintenance of a suit in equity to determine the title to real property, when the plaintiff has a full, adequate, and immediate remedy by an action at law. There has been no waiver or acquiescence on the part of the appellants. They have insisted from the first that the suit could not be maintained. This they have done by answer, by objection to evidence, by motion to dismiss the complaint, by request to find, and by exception to the rulings and decisions of the court upon such motions, objections, and requests. This case does not fall within the principle of Town of Mentz v. Cook, 108 N. Y. 504, 15 N. E. Rep. 541. In that case, it was alleged in the complaint and admitted by the answer that the plaintiff had no adequate remedy at law. In this, there was no such allegation; indeed, no allegation showing any necessity for the interposition of a court of equity. To this complaint the appellants answered that the plaintiff had not the right to maintain the action, and that the complaint did not state a cause of action. Upon this state of the pleadings we do not think the appellants can be held to have waived their right to raise the question. We are of the opinion that this suit could not be maintained, and that the learned referee erred in not dismissing it.
When, however, we pass the question of the respondents’ remedy, and examine the question of their rights under the will of Joshua Whitney, our conclusion is that the construction given to the will by the learned referee cannot be sustained. It is contended by the appellants, and we think justly, that although the will in question contained no express devise of the Conklin farm to Charles Whitney or his heirs, yet as its provisions, when construed in the light of the circumstances surrounding the testator when it was made, show that it was his obvious intent that Charles should have the whole benefit of the farm devised, there was a devise by implication, whereby the heirs of Charles upon his death became vested with the title in fee. On the other hand, it is claimed by the respondents that, inasmuch as the trustee appointed by the will of Joshua Whitney neglected to execute the power to sell the premises or to convey them to Charles during' his life-time, upon the death of Charles the title passed to the persons named in the residuary clause of the will, or to their heirs. When we examine this will, we find that it first makes provision for the testator’s wife, daughter Mary, and son Franklin. It then gives and devises to Washington Whitney the farm in question, to be held in trust, with power to lease, sell, or dispose of it, and to pay to Charles the rent, interest, or avails in such sums as he (Washington) might deem most prudent to meet the personal necessities of Charles and guard against his improvidence. It then provides that, if Charles should return home, become steady, and wish to occupy the farm, the trustee might, if he thought best, convey the same to him. The testator then states that he has advanced to his sons Virgil, Vincent, Joshua, and William their, shares of his estate, and hence gives them nothing by his will. Bext he appoints Thomas G. Waterman, Franklin and Washington Whitney as his executors, and gives and devises to them the residue of his property, in trust to collect all debts due him, *13to sell and dispose of all his real estate as soon as might be, and, when the same was converted into money, the executors were to pay his debts, and divide the remainder equally between Pamelia Waterman, George, Washington,, and Franklin Whitney, taking into account, in determining the share of each, the sum that he or she had received as advancements, which were therein specified. At the time this will was made the testator was one of the leading citizens of the then village of Binghamton, was possessed of a considerable estate, and had seven sons and two daughters living. One son had previously died. By his will he made provision for each of them, except those to-whom he had already advanced their shares; and as to those to whom he had made partial advancements he provided for equalizing the amount that each-should receive, including such advancements as had been made, so that each should receive what the testator deemed his or her proper share of his estate. The whole purpose and purport of the will was to divide his estate among his-children, including such amounts as had been advanced. When he came to the share which, in the division of his property, was plainly intended for Charles, he devised that in trust to Washington to lease or sell, and pay the rent, interest, or avails, in such sums as he should deem most prudent, to-meet the personal necessities of Charles, and to guard against his improvidence. Much stress is laid upon the words “personal necessities” by the respondents, and it is claimed that the use of those words indicates that the-testator did not intend a devise for the benefit of the heirs or family of Charles. We do not think the words are entitled to the significance claimed. The words “personal necessities” obviously were not used in the sense of being synonymous with “individual necessities,” but in the sense and to convey the idea that the property should be used tor the support and maintenance of Charles- and his family, if he should have one, rather than to permit the use of it in-business or for other speculative purposes. The statement that the rent, interest, or avails were to be paid over to Charles in such sums as Washington deemed most prudent to meet the personal necessities of Charles, and to guard against his improvidence, strengthens the view we have taken, and shows-quite clearly, we think, that this farm was intended to be given to Charles, and he was to have the whole benefit of it, and that the only purpose of appointing a trustee was to prevent the dissipation of the property by his improvident habits. This view is still further strengthened by the provision that, if Charles should return home and become steady, and wish to occupy the farm, the trustee, if he thought best, might convey it to him. We think the primary purpose of the testator was to properly and justly divide his property among his children, and that his secondary purpose, which related exclusively to the property intended for Charles, was that the property devised to a trustee for Charles should be preserved by the trustee for his use, which would include providing for his family, if he had one. If the trustee thought, best, he might convey the title to Charles; if not, it was to remain in the trustee for Charles’ benefit. Looking at the residuary clause of the will, we find that the residuary estate was given and devised to trustees to collect the debts- and sell the land of which it consisted as soon as might be, and divide the avails between certain of his children. The division was to occur as soon as-such collections and sales were made, unless the executors saw fit to divide the real and personal estate without sale, when a division might be sooner made. Surely, the testator could not have contemplated the sale of the farm in question, or that it should form any portion of the property to be divided, among the residuary legatees, or that the division by the executor of the residuary estate should await Charles’ death. The testator evidently intended, to dispose of all his property by his will, and to include in the residuary clause-only what remained, excluding that mentioned in the preceding provision, and by its terms disposed of, including that intended for Charles. When we-consider all the provisions, and the general scope and apparent purpose, of *14this will, it becomes quite manifest that the testator intended that Charles-should have the full benefit of the Conklin farm, including its value as well as its use, and, if it was not disposed of during his life, that it should descend to his heirs.
Although a gift by express terms is not made in a will, a legacy by implication may be upheld where the words of the will leave no doubt of the testator’s intent, and can have no other reasonable interpretation. In re Vowers, 113 N. Y. 569, 21 N. E. Rep. 690; Masterson v. Townshend, 123 N. Y. 458, 461, 25 N. E. Rep. 928; In re Lapham, 37 Hun, 15; Woodward v. James, 115 N. Y. 856, 22 N. E. Rep. 150; Phillips v. Davies, 92 N. Y. 199; Jackson v. Billinger, 18 Johns. 368; Sturges v. Cargill, 1 Sandf. Ch. 318; Cropton v. Davies, L. R. 4 C. P. 159, 166.
In Re Vowers the testator died leaving a widow, but no children. His will, after a provision made for his wife, contained the following clause: “This provision is to be accepted by my wife in lieu of her dower-right and •distributive share in my estate. She may make her election, whether she accepts this provision of my will within sixty days of the time of proving the same.” The widow, within the time specified, made her election, rejecting the provision. The residuary estate was given to a nephew of the testator. In proceedings for the probate of the will, it was held that, aside from her dower-right, the widow was entitled to such share of the personal estate as the law would have given her had the deceased died intestate, and that, although there was no express devise of such share, there was a bequest by implication. In Masterson v. Townshend the testator devised a half interest in real property to his executor to collect the rents, and pay over $600 to his wife as long as she remained unmarried, and to pay the balance to his brother, but in the discretion of his brother and the executor. If it should be deemed advisable to sell, then the executor was authorized to sell, and from the proceeds to pay to the wife $600 as long as she remained unmarried, and upon her marriage or death ail the proceeds were to be paid to his brother. The widow remarried, and it was held that there was a devise by implication of the real estate by the testator to his brother, subject only to the trust made for the testator’s widow. In Re Lapham a testator by will, which contained a general residuary clause, bequeathed to his aunt, for the exclusive benefit of her four children, the sum of $2,000, the interest and principal, if necessary, to be used for their education. There was no express direction to pay the fund, or any portion of it, to the children, in any event; but it was held that the direction to do so was fairly implied, and that the title to the fund vested in the four children in equal shares. In Woodward v. James it was held that the devise of an estate to a person as trustee was raised by implication, as the exigencies and situation required it, and that intention was indicated by the will. In Phillips v. Davies it was held that a power of sale was -conferred upon the executors by implication, extending it beyond that specifically mentioned in the-will. In Jackson v. Billinger, H., by his will, devised as follows: “My will and personal pleasure is that my son John shall .have the farm which I now live upon, two of the best negroes, all of my wearing apparel, and three geldings; but if my said son may happen to die unmarried, without lawful issue, then it is my will and pleasure that the said •estate shall descend to my next heir of the name of H., and that he may not :sell, exchange, or dispose of any part of said estate without the consent, approbation, and concurrence of my executors.” The testator,died in August, 1775, leaving five sons and eight daughters. John, the devisee, died April 20, 1817, unmarried and without issue, leaving one sister and nephews and nieces. It was there held that John; the devisee, took an estate tail by implication, and that" the devise over, depending upon indefinite failure of issue, was not good as an executory devise, and, the estate tail being converted .into an estate in fee-simple by the statute, it descended, on the death of John, *15to his heirs at law, according to the statute regulating descents. In Sturges v. Cargill, it was held that where the language of a will necessarily confines the interest of the parent to his life, the courts, in construing it, will lay hold •of slight circumstances to raise a gift in the children, and avoid imputing to the testator the extraordinary intention of giving the property to the devisee or legatee over, and leaving the issue of the tenant for life unprovided for. In that case, D. 0., by his will, after providing for his wife, divided his real estate in five portions, which were nearly equal. He first gave one of the portions to his executors, in trust, and they were to hold it for the separate use of his daughter Jane during her life; but the will was silent as to the trust-estate after her death. The next portion he gave to his son Thomas in fee. The next portion he gave to his executors, in trust, for the use of the wife of his son Henry during her life, and on her death the estate was to descend to Henry’s children. The fourth portion was given to trustees, in like manner, for the use of his son Edward during life, and, after his death, the estate was to go to Edward’s heirs. And the fifth and last portion he gave in part to his son David in fee, and in part to David for life, with remainder to his right heirs. The residue of his estate the testator gave to his executors, in trust, to divide among his children and daughter-in-law before named, to and for the same estates, uses, limitations, and trusts as before provided. He authorized his executors to sell any of the real estate, and, on their selling any, they were to arrange it so as to make up the share out of which it was sold equal to the other shares, so that no one of his children or such devisees should be losers by such sale, or less benefited by his bounty thereby devised to them severally and respectively. At the date of the will, his daughter Jane had a large family of children, and her husband was, in the testator’s opinion, unfit to manage her estate. Ho reason or circumstance appeared which could have induced the testator to omit a provision for these children. On the construction of the will, held, that the effect of the devise was to vest the first parcel in trustees, in trust for Jane for life, with remainder to her children. In Cropton v. Davies a testator devised three freehold houses to trustees, in’ trust as to the first two, to receive the rents, and pay the same to his wife during her life or widowhood; and, after her decease or second marriage, as to the first, upon trust to convey and assign the same to his daughter E. A. M., her heirs and assigns, forever; as to the second, in similar terms, to his daughter C. R. M.; and as to the third, upon trust “to apply the rents for the advancement and benefit of my granddaughter, M. A. C., until she attains the age of 21 years; but, in case my said granddaughter should die under that age, then I devise the said dwelling-house, etc., to my daughters, E. A. M. and 0. R. M., their heirs and assigns, as tenants in common. ” Held, that the trustees took a legal estate in fee in the three houses, and that the granddaughter by implication took an equitable estate in fee in the third house, subject to defeasance in the event of her dying under 21 years of age. Where a will is capable of two constructions, one of which will exclude the issue of a deceased child, and the other include such issue, the latter construction should be adopted. In re Brown, 98 N. Y. 295, 299.
As, when we consider all the provisions of this will, we come unhesitatingly to the conclusion that it was the testator’s intent that Charles should have the full benefit of this farm, and if he should die leaving it, or any portion of it, unexpended, it should vest in his heirs, the authorities cited seem to justify us in holding that, upon the death of Charles, the title vested in Mary Lawrence and Jane O. Whitney, subject to any dower the widow might have therein. This determination is eminently just and equitable, and, as it carries into effect the manifest intent of the testator, should, we think, prevail. We are of the opinion that, upon the death of Charles, the real estate in question descended to the appellants Mary Lawrence and Jane 0. Whitney, subject to any right of dower their mother may have therein. Why the mon*16eys advanced by one of the appellants for the support of Charles and his family, which was nearly equal to the value of the farm, should not have-been declared a lien upon it as well as his funeral expenses, the effect of section 21, c. 2, pt. 2, Rev. St., and several other interesting questions were-presented in this case, but the view we have taken of those already considered-renders their examination and decision unnecessary. We think, for the reasons already stated, the judgment should be reversed, Judgment reversed, and a new trial ordered, with costs of this appeal against the respondents, to-abide the event.
Hardin, P. J„ concurred.
Merwin, J.
I think that, under section 1866 of the Code, the action is-maintainable. I concur, however, in the construction given by Brother Martin to the will, and upon that ground favor a reversal.